DUFRESNE, Judge.
This case was consolidated in District Court with the previous case of Associates Financial Services of America, Inc. v. Ma*530rio S. Rogell, 449 So.2d 526 (La.App.1984) and has been lodged in this court on appeal.
However, the record reveals that this case has never been appealed, is still pending in the District Court and is not properly before us. Since it was erroneously placed on the docket of this court, to avoid any possibility of confusion, we hereby dismiss this appeal and remand the case to the District Court for further proceedings.
DISMISSED AND REMANDED.